Citation Nr: 0710276	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-37 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from May 1967 to 
May 1970.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal of a November 2003 rating decision of the 
RO, which granted service connection for PTSD and assigned a 
30 percent evaluation effective October 21, 2002.  The 
veteran timely appealed the assigned rating.  

This case is being remanded to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center, in 
Washington, DC.  



REMAND

According to a December 2004 letter from the veteran's 
representative, this case should be remanded to the AOJ for a 
current evaluation of the veteran's service-connected PTSD 
because the condition has worsened since his most recent VA 
compensation and pension examination in October 2003.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2006), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the severity of a disability.  See 
also 38 C.F.R. § 3.159 (2006).  

Based on the above, the issue of entitlement to an initial 
evaluation in excess of 30 percent for PTSD is being remanded 
to the AOJ for the following actions:  

1.  The AOJ should take appropriate steps 
to contact the veteran and request that 
he identify specific names, addresses and 
approximate dates of treatment, both VA 
and private, for all health care 
providers who have treated him for his 
service-connected PTSD since May 2005, 
the date of the most recent medical 
evidence on file.  After securing any 
appropriate consent from the veteran, VA 
must attempt to obtain copies of all 
treatment records identified by the 
veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the veteran, it must inform the 
veteran and his representative of this 
and request them to provide copies of the 
outstanding medical records.  

2.  The AOJ must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2006) 
and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Specifically, 
the RO must take appropriate steps to 
ensure that the veteran is provided 
notification of any additional evidence 
to be provided by VA and of evidence that 
must be provided by the veteran, as well 
as notification of the evidentiary 
requirements for substantiating his claim 
for an increased rating for service-
connected PTSD.  

3.  Thereafter, the AOJ must arrange for 
a VA examination of the veteran to 
determine the current severity of his 
service-connected PTSD.  The veteran's VA 
claims folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  Any necessary 
tests or studies must be conducted, and 
all findings must be reported in detail.  
The examiner must describe all 
symptomatology due to the service-
connected PTSD.  

The examiner must assign a numerical code 
under the Global Assessment of 
Functioning Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders, and the definition of 
the numerical code assigned must be 
included.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the above-requested action has 
been completed to the extend possible, 
the AOJ must readjudicate the veteran's 
claim for an initial rating in excess of 
30 percent for service-connected PTSD, 
taking into consideration any and all 
evidence that has been added to the 
record since its last adjudicative 
action.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be provided a 
Supplemental Statement of the Case, which 
must include the relevance of 38 C.F.R. 
§ 3.321(b)(1).  The veteran and his 
representative must then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).  



